Title: To George Washington from Daniel Brodhead, 27 March 1781
From: Brodhead, Daniel
To: Washington, George


                  
                     Dear General
                     Fort Pitt March 27th 1781.
                  
                  I am honored with your favor of the 28th ultimo and am thankfull for the Contents.
                  I have acknowledged the receipt of your Letter of the 29th December, and shall give every encouragement to Genl Clark’s intendd enterprize.  I wish he may be in readiness before the waters fail, and the Kentucke Settlements are destroyed by the Enemy.  But I am informed that little or nothing hath as yet been done at his Boat yards, and that the Militia he expected from this side the mountain are availing themselves of the unsettled jurisdiction.
                  Since my last a small paper (Copy of which is inclosed) was brought to me by some faithfull Indians, who found it rolled up very neatly in a powder horn, which a disaffected person had lost near the waters of Sandusky.  I take the liberty to inclose a Copy of it.  I have discovered the writer and put him in Irons; but as, too probably, some of the Garrison are concerned, he may escape before he meets the reward of his demerit.  Indeed this place is infested with such a set of disaffected inhabitants, that I have been under the necessity of ordering some away, & others must follow, to prevent greater injury to the Service.
                  A number of Delaware Indians from Coochocking have been here since my last, and appear to be as friendly as ever, I am persuaded that a few are well affected, but they are now put to the trial by being ordered to remove hither without loss of time, and remain under our protection, where their daily transactions will be seen & known.
                  I have called upon the County Lieutt for a few of the Militia, and if I am not disappointed as usual, intend to surprize the Indian Towns about Coochocking.  Two Delaware Indians who in their Cups spoke contemptuously of our Services I have confined in Irons, but am at a loss what farther to do with them untill I see what number joins us & hear what their general Conduct has been.
                  Immediately after the termination of the intended excursion I will avail myself of your indulgence to represent the state of things in this District.  I have the Honor to be with the most perfect respect & esteem your Excellencies most Obedt Servt
                  
                     Daniel Brodhead
                  
                  
                     Postscript  By the arrangement it appears that Captn Brady is arranged in the 3rd P. Regt.  But as he cannot be more usefull, than he is in this part of the Country, I hope he will be permitted to remain untill the Campaign is closed.
                  
                  
                Enclosure
                                    
                     
                        Dr Gentlemen
                        Pittsburgh Jany 21st 1781.
                     
                     If Mr Greverat would succeed with the help of you, the errand he is going upon would be of infinite Service both to me your Brother & himself & Friends here present, that is here only waiting for his return and the Honorable Commanders answer from Detroit, Which I suppose there will be no less than one hundred that accompany him to said place, if the Commander would be pleased to give the least encouragement possibly he can.  
                     
                        (Signed) Thomas Girty
                     
                     
                        (Copy)
                        N.B.  This was wrote by a Myndert Fisher who upon being interrogated denies that Girty was privy to it, but that he made use of his name to his Brothers in British Service.
                     
                  
                  
               